                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

ANDREW GEORGE,                          *

      Plaintiff,                        *

vs.                                     *
                                                  CASE NO. 4:17-CV-193 (CDL)
KIA AUTOSPORT OF COLUMBUS,              *
INC.,
                                        *
      Defendant.
                                        *

                                    O R D E R

      Andrew George worked for Kia Autosport of Columbus, Inc.

(“Columbus Kia”) until 2010.          His fiancé worked for Columbus Kia

from 2010 to 2014.           George applied to be rehired in January

2017, and he claims that Columbus Kia refused to rehire him

because he had helped his fiancé complain of racial and national

origin   discrimination      more    than   two   years   earlier.     Because

George   did   not   point    to    evidence    to   create   a   genuine   fact

dispute on causation, the Court grants Columbus Kia’s motion for

summary judgment (ECF No. 22).

                       SUMMARY JUDGMENT STANDARD

      Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                    Fed. R.

Civ. P. 56(a).       In determining         whether a     genuine dispute of

material fact exists to defeat a motion for summary judgment,
the evidence is viewed in the light most favorable to the party

opposing summary judgment, drawing all justifiable inferences in

the opposing party’s favor.            Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).           A fact is material if it is relevant

or necessary to the outcome of the suit.               Id. at 248.     A factual

dispute is genuine if the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.                 Id.

                              FACTUAL BACKGROUND

    In determining whether a genuine fact dispute exists, the

Court reviewed Columbus Kia’s citations to the record in its

statement of material facts.          And, though George did not respond

to Columbus Kia’s statement of material facts as required by the

Court’s local rules, the Court reviewed George’s citations to

the record in his response brief and the two declarations he

submitted.      The parties’ citations to the record reveal the

following facts.

    George worked as a sales representative for Columbus Kia in

2006 and again from January 2009 to July 2010.                 George’s fiancé,

Bessie Williams, worked at Columbus Kia from 2010 until 2014.

Williams,    who    is     black,   claims    that     she   was   subjected    to

national    origin       discrimination      and   a   racially    hostile     work

environment, mainly because Williams’s coworkers made                      several

remarks     about    her    Afro    hairstyle.         In    May   2014,   George

accompanied Williams to a meeting with Ed Braun, Columbus Kia’s


                                        2
general manager, to discuss the alleged discrimination.                                  Braun

asked   the    couple,      “Do    you   think       this   is     a    black    and     white

thing?”   George Dep. 36:6-12, ECF No. 28.                         They both said no.

Id. at 36:14-15, 49:15-20.                In his Complaint, George alleged

that Braun told Williams after the meeting that if she continued

complaining, managers would make it difficult for her and George

to gain employment elsewhere.                      Compl. ¶ 18, ECF No. 1.                 But

George did not point to any evidence to prove this allegation;

in fact, he disavowed it in his response brief.                           Pl.’s Resp. to

Def.’s Mot. for Summ. J. 1, ECF No. 39.                          Furthermore, Williams

stated: “I never said Mr. Braun would made [sic] it hard for Mr.

George to get a job.”            Williams Decl. ¶ 4, ECF No. 39-2.

      Between 2010 and 2016, George worked for a Kia dealership

in   Tallahassee,      Florida.          Columbus         Kia    and    the     Tallahassee

dealership are part of the same family of companies, but they

are separate companies with different owners.                            Lee Decl. ¶ 3,

ECF No. 26.       In August 2016, the Tallahassee dealership where

George worked was sold.                 George asked Monroe Lee, who was a

partner   in     Columbus         Kia    and       had    been    a     partner    in     the

Tallahassee dealership until it was sold, if he could transfer

to Columbus Kia.           Id. ¶¶ 3-5.         Lee explained that he had signed

an   agreement       not    to    solicit          employees      of    the     Tallahassee

dealership for competing businesses, and he told George that he

would   have    to    get     permission           from   the     new    owners     of    the


                                               3
Tallahassee dealership before he could apply for a job with

Columbus Kia.     Id. ¶¶ 4-6.   Lee was not involved in the decision

not to rehire George.      Id. ¶ 7.       George did not point to any

evidence to create a genuine fact dispute on this issue.

      After   George    got     permission     from   the     Tallahassee

dealership, he visited Columbus Kia in January 2017 and applied

to be rehired.     George asserts that Braun was preoccupied when

George visited the dealership but instructed two supervisors to

interview him.     George believes that these two supervisors would

have supported rehiring him.       George speculates that Clay Green,

the general sales manager who made the decision not to rehire

George, did not consult the two supervisors who interviewed him,

but George did not point to any evidence on this point.

      Green, the general sales manager, made the decision not to

rehire George.1     Green Decl. ¶ 5, ECF No. 24.            Green did not

consult Braun about his decision not to rehire George, and Braun

was not involved in the decision.         Id.; Braun Decl. ¶ 7, ECF No.

25.   Green knew that George had come to the dealership for a

meeting with Braun in 2014, but he did not know what the meeting

was about.      Green Decl. ¶ 6.        George suspects that Braun was

involved in the decision not to rehire him, but he did not point

to any evidence to create a genuine fact dispute on this point.
1 Columbus Kia presented evidence that Green contacted sales personnel
who had worked with George, and he learned that George created
animosity among his coworkers by arguing about sales and sales
commissions. Green Decl. ¶¶ 3-4, ECF No. 24.


                                    4
                                   DISCUSSION

     Title       VII   makes     it    unlawful      for     an     employer    “to

discriminate       against     . . .   applicants     for     employment       . . .

because [the applicant] has opposed” racial or national origin

discrimination. 42 U.S.C. § 2000e-3(a).                 To prove a Title VII

retaliation claim,         a plaintiff must show that he engaged in

activity protected under Title VII, that he suffered an adverse

action, and that his protected activity “was a but-for cause of

the alleged adverse action by the employer.”                 Univ. of Texas Sw.

Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013).                    “To establish a

causal    connection,      a   plaintiff     must   show    that     the   relevant

decisionmaker was ‘aware of the protected conduct, and that the

protected       activity   and   the   adverse      actions       were’”   causally

related.        Kidd v. Mando Am. Corp., 731 F.3d 1196, 1211 (11th

Cir. 2013) (quoting Shannon v. Bellsouth Telecomms., Inc., 292

F.3d 712, 716 (11th Cir. 2002)).

     The Court assumes for summary judgment purposes that George

engaged    in    statutorily     protected    conduct      when    he   accompanied

Williams to her meeting with Braun in 2014.2                        The remaining

question is whether George pointed to any evidence that this


2
  The Court assumes without deciding that George had a good faith,
objectively reasonable belief that Columbus Kia subjected Williams to
racial or national origin discrimination.     The Court also assumes
without deciding that George and Williams adequately communicated to
Braun that their complaint was about racial and national origin
discrimination and that the 2014 meeting thus constitutes protected
activity under Title VII.


                                        5
conduct      was   a   but-for   cause      behind    Green’s     decision    not   to

rehire George.            He did not.       Although George believes that he

was not hired because he opposed unlawful practices at Columbus

Kia,    he    did      not   point     to    any     evidence     on   this   point.

Critically, George did not point to any evidence that Green was

aware of his 2014 protected activity.                 George also did not point

to any evidence to rebut Columbus Kia’s evidence that Green made

the hiring decision without Braun’s input and that Braun was not

involved      in    the    decision.        Without    some     evidence   that     the

decisionmaker was aware of George’s 2014 protected activity and

based his 2017 hiring decision on it, George cannot establish

the necessary causal connection for his claim.                         Accordingly,

Columbus Kia is entitled to summary judgment.

                                     CONCLUSION

       As discussed above, the Court grants Columbus Kia’s motion

for summary judgment (ECF No. 22).

       IT IS SO ORDERED, this 7th day of January, 2019.

                                                S/Clay D. Land
                                                CLAY D. LAND
                                                CHIEF U.S. DISTRICT COURT JUDGE
                                                MIDDLE DISTRICT OF GEORGIA




                                            6
